UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 13, 2009 HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Oceanic Industry Park Sha Gang HighwayGang Kou Town, Zhongshan City Guangdong Province, P.R. China (Address of principal executive offices) 347-624-5699 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 13, 2009, the Board of Directors (the “Board”) of Home System Group (the “Company”) terminated Mr. Fuying Wang as Chief Executive Officer of Home System Group. On October 13, 2009, the Board appointed Mr. Lei Yu as Chief Executive Officer effective immediately. Mr. Yu, age 46, graduated from Zhejiang University of Technology with a B.S. degree in Mechanical Engineering in 1983. In 2002, he received a MBA degree from Xiamen University. Since September, 2008, he has dedicated his time to completing the Ph.D program thesis at Wuhan University Law School where he will graduate in
